PER CURIAM:  Defendant was indicted for murder and upon the charge being reduced to voluntary manslaughter, defendant entered a plea of guilty to that charge. He argues here for the first time that he was entitled to be discharged pursuant to Ill. Rev. Stat. 1969, ch. 38, par. 103 — 5(a), the 120-day rule. The failure to raise this question below waived the appellant’s right to be discharged. (People v. White (1962), 25 Ill.2d 403, 186 N.E.2d 349; People v. Kluczynski (1965), 33 Ill.2d 412, 211 N.E.2d 687.) Furthermore, the appellant’s plea of guilty waived any alleged right to discharge. People v. DeCola (1959), 15 Ill.2d 527, 155 N.E.2d 622; People v. Sims (1771), (Ill.App.2d), 272 N.E.2d 433. We therefore affirm. Judgment affirmed.